El Jtjkz Asociado Se. Eiguebas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y
Considerando que consignados acertadamente en el ter-cer Considerando de la sentencia recurrida los efectos de la anotación de embargo jiraeticada á instancia de Don Bernardo Camacho, no puede lastimar el derecho de do-minio que en la finca objeto de la demanda de tercería ad-quirió Don Tomás Vélez y Vélez casi seis meses antes por virtud del contrato de compra-venta; doctrina que resul-ta además, armonizada con el principio “de que el prime-ro en tiempo es mejor en derecho.”
Considerando que el artículo 44 de la Ley Hipotecaria no está en contradicción con el 71 del mismo Cuerpo legal en su inciso primero, ni se desconoce su alcance en el caso concreto á qué corresponda aplicarlo, pero no ha lle-gado ese momento ni hay que considerar tampoco los de-más incisos que se refieren á un orden de procedimiento ajeno por completo á la cuestión que se controvierte.
Considerando que al estudiar el contrato de compra-venta celebrado el 18 de Septiembre de 1901, no puede traerse á consideración el artículo 1095 del Código Civil para deducir que el comprador y tercerista Vélez no ad-quirió entonces el derecho real sobre la finca por no ha-bérsele entregado, pues aparte ele que esa materia no ha sido discutida en'el pleito, ni ha sido objeto de las prue-bas, la cuestión que aquí hay que estudiar y resolver está circunscrita única-y exclusivamente á los derechos que *45tengan solare la finca en litigio las personas que intervie-nen en esta tercería tal y como aparecen de los autos.
Considerando que siendo esto así liav que convenir en que la venta lieclia por Don Sergio Berenguer á Don To-más Yélez quedó perfeccionada y es obligatoria para am-bos por haber convenido en la cosa objeto del contrato y en el precio, aunque aquélla no se hubiese entregado, co-mo así lo establece el artículo 1450 del Código Civil.
Considerando que Camacho sólo tenía una acción personal sobre su deudor Berenguer y no habiendo adquiri-do derecho alguno real por la anotación del embargo, sino el expresado en el artículo 44 de la Ley Hipotecaria, no puede negar con eficacia, ni él, ni el vendedor, el derecho del comprador de disfrutar del dominio de la finca, y del do reivindicarla, que es lo que se pretende por medio de la presente tercería.
Considerando que estudiada así la cuestión planteada, no se desvirtúa el artículo 1095, ya citado, del Código Civil, pues aquí el vendedor de la cosa ya hemos visto que quedó obligado por el contrato de compra-venta y el acreedor que anotó el embargo no estuvo, ni pudo estar, en posesión de ella, para alegar en su favor derecho real de ninguna especie.
Considerando que la posición de Don Tomás Yélez y Yélez no hubiera mejorado por haber anotado preventi-vamente su demanda para obligar á Berenguer á otorgar la escritura de venta, porque entonces sólo ejercitó una acción personal y no podía aquella anotación, aunque se hubiera tomado, surtir efecto, por no estar comprendida en ninguno de los casos señalados en el artículo 42 de la Ley Hipotecaria.
Considerando que las costas deben imponerse á los de-mandados.
Vistas las disposiciones legales que en el fallo recurri-*46do, y en este, se citan, y las sentencias de esta Corte y las del Tribunal Supremo de España de 12 de Octubre de 1895, 19 de Febrero y 12 de Mayo de 1886.
Falla»! os que debemos confirmar y confirmamos la sen-tencia que en primero de Abril de 1903 dictó la Corte de Mayagüez é imponemos las costas á los demandados.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciado Wolf. »
Jueces disidentes: Sres. Hernández y MacLeary. OPINIÓN DISIDENTE DEL JUEZ ASOCIADO Sil. HEBNANDIíZ.
Con fecha 10 de Febrero del año de 1902 Don Bernardo. Camacho presentó escrito al Tribunal de Mayagüez soli-citando fuera reconocida por Don Sergio Berenguer la firma que como suya aparecía en un pagaré otorgado á favor de Camacho el 15 de Marzo del año anterior por valor de quinientos dollars pagaderos el 31 de Agosto del mismo año; y despachada ejecución para él cobro de la referida suma, íué embargado en 7 de Marzo de 1902, co-mo de la propiedad de Berenguer, un predio de terreno con cabida de cien cuerdas, ubicado en el barrio de “Bo-querón”, término municipal de Cabo-Pojo, de cuyo embargo se tomó anotación preventiva en el Registro de la Propiedad de San Germán con fecha 14 del propio Marzo.
En .15 de Enero de 1902 Don Tomás Yélez demandó en juicio verbal civil ante el Juzgado Municipal de Cabo-Rojo á Don Sergio Berenguer para que le otorgara escri-tura traslativa del dominio del terreno expresado, alegan-do liara ello que Berenguer le había vendido ese terreno mediante documento privado, en 19 de Setiembre de 1901, por precio de doscientos dollars, de los que el vendedor confesó haber recibido ciento, .habiéndose obligado el com-prador á entregarle los cien dollars restantes en el acto de otorgarse la escultura de venta; y seguido el juicio por todos sus trámites, se dictó sentencia en primero-' de Fe-brero siguiente por la.que fue condenado .el demandado *47Berenguer á que dentro de 'quinto día otorgara á favor de Yélez el documento público referente al contrato de com-pra-venta entre ellos celebrado, mediante la entrega por el demandante, de los cien pesos oro que retenía en su po-der como resto de los doscientos'pesos de la misma mone-da en que se verificó la enaj enación del inmueble.
Don Sergio Berenguer apeló de dicba sentencia para el Tribunal de Distrito de Mayagüéz, el que la confirmó por la suya de 23 de Mayo de 1902; y en su consecuencia el Juez Municipal de Cabo-Rojo, por rebeldía de Beren-guer, otorgó en 18 de Agosto de diclio año, á favor de Yé-lez, la escritura pública correspondiente, que fue inscri-ta en el Registro de la Propiedad de San Germán en 22 del mismo Agosto.
Con tales antecedentes, Don Tomás Yélez, en 30 de Setiembre de 1902, presentó demanda de tercería de do-minio ante la Corte de Mayagüéz contra Don Bernardo Camaclio y Don Sergio Berenguer, para que se declara-ra que el terreno embargado y sus frutos recolectados y pendientes pertenecen al demandante y deben quedar á su libre disposición, alzándose el embargo y cancelándo-se la anotación del mismo.
Don Bernardo Camacho se opuso á esa demanda y pi-dió se le absolviera de ella sin perjuicio del derecho que según el artículo 71 ele la Ley Hipotecaria pueda ejerci-tar á su tiempo el tercerista, y la Corte de Mayagüéz, por sentencia de lo. de Abril de 1903, declaró con lugar la de-manda de tercería, mandando alzar el embargo trabado sobre las cien cuerdas de terreno y que se cancele la ano-tación preventiva, cuya sentencia es objeto del recurso de apelación que por mayoría de votos lia decidido esta (lorie Suprema confirmando dicba sentencia.
Como se ve, á la demanda de tercería lia servido de tí-tulo la escritura de compra venta otorgada á favor de Don Tomás Yélez en 18 de Agosto de 1902 é inscrita en *48el 'Registro de la Propiedad de San G-ermán, en 22 del mismo'Agosto, mientras que el embargo de la finca cues-tionada se había practicado á instancia de Camacho con anterioridad, ó sea en 7 de Marzo del mismo año, anotán-dose ese embargo en el Reigstro de la Propiedad de Shh Germán con fecha 14 de ese mes; por cuya razón es indu-dable que Vélez adquirió la finca, ya gravada con la ano-tación preventiva del embargo, como así se hizo constar en la inscripción del dominio de la finca á favor de Vélez, en consonancia con el artículo 71 de la Ley Hipotecaria que dice textualmente en su apartado primero: “Los bienes inmueble ó derechos reales anotados podrán ser enajenados ó gravados; pero sin perjuicio del derecho de la persona á cuyo favor-se haya hecho la anotación.”
Y no se diga que aunque la escritura de venta fue otor-gada á favor de Vélez en 18 de Agosto de 1902, 3m éste, desde el día 18 de Setiembre de 1901, ó sea con anteriori-dad al embargo de los terrenos, los había adquirido me-diante contrato de compra-venta consignado en documen-to privado, pues ni ese documento, ni copia del mismo, lian venido á los autos, en los 'que sólo hay referencias del mismo, ignorándose por tanto los términos en que es-taba redactado, para poder apreciar su verdadero alcan-ce y significación legal.
Empero, aún suponiendo que existiera un verdadero contrato de compra-venta celebrado por documento pri-vado con anterioridad á la fecha en que ese contrato fue elevado á escritura pública, contrato perfeccionado en-tre el comprador y vendedor, 3^ obligatorio para ambos, por haber convenido en la cosa objeto del contrato,- según el artículo 1450 del Código Civil, como ese contrato tenía por objeto la trasmisión de un-derecho real sobre el bien inmueble y debía constar en documento público, según el número lo. del artículo 1280 del Código citado, sólo pudo dar lugar al ejercicio de una acción personal para que los contratantes pudieran .compelerse recíprocamente á 11c-*49liar la formalidad del otorgamiento de la escritura preve-nida por la ley, con sujeción al artículo 1279, escritura pública que, según el artículo .1462, hubiera equivalido á la entrega de la cosa objeto del contrato, que es la que origina el ejercicio de la acción real, propia del juicio de tercería de dominio.
Perfeccionado el contrato de compra-venta en la forma expresada, sin elevarlo á documento público, equivalen-te á la entrega de la cosa vendida, dicha entrega debió te-ner lugar poniendo la cosa en poder y posesión del com-prador Don Tomás Yélez; y no habiéndose verificado esa entrega, Yélez no adquirió ningún derecho real sobre1, los terrenos vendidos, con arreglo á lo qúe dispone el artículo 1095 del Código Civil, siendo, por tanto, improcedente la demanda de tercería de dominio, según doctrina legal á que se ajustó esta Corte Suprema en Sentencia de 18 de Julio de 1901.
Que la entrega de los terrenos vendidos no tuvo lugar antes del otorgamiento de la escritura pública de venta á favor de Don Tomás Yélez, está consignado expresamen-te en la cláusula 6a. de aquella escritura qe dice así: ‘ ‘ El comprador entrará en posesión de la finca qúe adquiere desde el otorgamiento de esta escritura”, y lo convence, además, la diligencia de notificación 'del embargo que se entendió con Don Sergio Berenguer nombrado deposita-rio del terreno embargado, sin la más mínima interven-ción de Don Tomás Yélez.
Y esa cuestión sobre entrega del terreno vendido debe discutirse para decidir en ley el presente recurso, pues aparte de que la Ley de la Asamblea Legislativa de 12 de Marzo de 1903, transformando el Tribunal Supremo de Casación en Corte de Apelación, autoriza á esta Corte para hacerlo así, tal discusión es necesaria para poder apre-ciar la procedencia.ó improcedencia de la tercería de do-minio, dado que la parte demandante estaba en el deber de traer al juicio todos los elementos que integran la ac-*50cion de dominio, discusión tanto más admisible en el pre-sente caso cuanto que, si por virtud del documento pri-vado á que se alude, Don Tomás Vélez solo adquirió una acción personal, su situación legal es completamente dis-tinta de la que le correspondería si hubiera adquirido una acción real.
Ni cabe sostener que los efectos de la escritura pública de venta otorgada en diez y ocho de Agosto de 1902 deben retrotraerse á fecha anterior á la del embargo, pues no habiéndose tomado en el Registro de la Propiedad anota-ción preventiva de derecho real alguno, ív favor de Don Tomás Vélez, sobre los terrenos que son objeto del pre-sente juicio, nó puede favorecerle el artículo'70 de la Ley Hipotecaria.
Aceptamos que Oamacho no adquirió derecho alguno real por la anotación del embargo; jiero sostenemos que tampoco lo tenía Vélez en la fecha en que se practicó dicha diligencia; y careciendo, entonces, Vélez, de todo de-recho. real sobre la finca á que se refiere la tercería de do-minio, es obvio que ésta no puede prosperar por cuanto Oamacho y Vélez sólo tenían entonces acciones persona-les sobre Berenguer, y el segundo no podía reclamar de-recho de dominio, ni siquiera de preferencia, respecto del primero.
' Por las razones expuestas, el Juez que suscribe disien-te de la opinión de la nmyoría de este Tribunal, y de acuerdo con el Honorable Juez M’acLeary opina que de-be revocarse la sentencia apelada, absolviendo de la de-manda á los demandados, con las costas del juicio, y del recurso, á cargo de Don Tomás Vélez.